DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2014/0327056) in view of Hiyoshi (US Publication No.2020/0335622) and Lee et al (US Publication No. 2008/0296670).
	Regarding claim 1, Park discloses  a semiconductor device comprising: a first substrate Fig 15A, 310; an active region Fig 15A, 316 defined by an isolation film Fig 15A, 314 in the first substrate; and a gate structure Fig 15C filling the recess Fig 15C, 318, comprising a gate electrode Fig 15C, 322 and a capping film Fig 15C, 324 on the gate electrode Fig 15C, 322, the gate structure having an upper surface on a same plane as an upper surface of the active region Fig 15A-15C. Park discloses all the limitations except for the oxide semiconductor layer. 
Fig 1, 32 on the first substrate in the active region, and not comprising silicon, the oxide semiconductor layer including a recess¶0106-0108 Fig 1, 32. Park and Hiyoshi are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used in the active region and incorporate the material used by Hiyoshi as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Park and Hiyoshi disclose all the limitations but silent on the arrangement of the active region relative to the isolation film.
Whereas Lee discloses an active region including a portion of the substrate defined by the isolation film and the semiconductor layer Fig 4. Park and Lee are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the active region and incorporate isolation film surrounding the active region to provide improved insulation.
	Regarding claim 2, Hiyoshi discloses wherein an upper surface of the oxide semiconductor layer is on a same plane as the upper surface of the gate structure Fig 1.
Regarding claim 8, Park discloses wherein the gate structure further comprises a gate insulation film between an inner wall of the recess and the gate electrode along the inner wall of the recess Fig 15C.
Regarding claim 9, Park discloses wherein the gate insulation film is between the inner wall of the recess and the capping film along the inner wall of the recess Fig 15C.
	Regarding claim 11, Park discloses a semiconductor device comprising: a substrate Fig 15A, 310; an active region Fig 15A, 316 defined by an isolation film Fig 15A, 314 in the first substrate; and a gate structure Fig 15C in the isolation film and the Fig 15C; and a capacitor electrically connected with the active region and extended in a thickness direction of the substrate ¶0065, 0087. Park discloses all the limitations except for the oxide semiconductor layer. 
Whereas Hiyoshi discloses an oxide semiconductor layer in the active region, contacting at least a part of a sidewall of the gate structure, and not comprising silicon ¶0106-0108 Fig 1, 32. Park and Hiyoshi are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used in the active region and incorporate the material used by Hiyoshi as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Park and Hiyoshi disclose all the limitations but silent on the arrangement of the active region relative to the isolation film.
Whereas Lee discloses an active region including a portion of the substrate defined by the isolation film and the semiconductor layer Fig 4. Park and Lee are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the active region and incorporate isolation film surrounding the active region to provide improved insulation.

	Regarding claim 12, Hiyoshi discloses wherein the gate structure in the active region is inside the oxide semiconductor layer Fig 1.
Regarding claim 15, Hiyoshi discloses wherein the capacitor comprises a lower electrode, a capacitor insulation film on the lower electrode, and an upper electrode on the capacitor insulation film, and wherein the lower electrode has a pillar shape Fig 22A ¶0087.
Regarding claim 16, Hiyoshi discloses wherein the capacitor comprises a lower electrode, a capacitor insulation film on the lower electrode, and an upper electrode on  Fig 22A ¶0086-0087.
	Regarding claim 17, Park discloses a semiconductor device comprising: a substrate Fig 15A, 310; an active region Fig 14, AC/Fig 15A, 316 defined by an isolation film Fig 15A, 314 in the first substrate, and extended in a first direction Fig 14; a word line Fig 14, WL extended in a second direction which is different from the first direction in the isolation film and the active region ¶0070; and a bit line Fig 14, BL extended in a third direction which is different from the first and second directions on the isolation film and the active region ¶0064-0065, wherein an upper surface of the oxide semiconductor layer is on a same plane as an upper surface of the active region Fig 15A-15C. Park discloses all the limitations except for the oxide semiconductor layer. 
	Whereas Hiyoshi discloses an oxide semiconductor layer on the substrate in the active region, extended in the first direction, and not comprising silicon ¶0106-0108 Fig 1, 32. Park and Hiyoshi are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used in the active region and incorporate the material used by Hiyoshi as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Park and Hiyoshi disclose all the limitations but silent on the arrangement of the active region relative to the isolation film.
Whereas Lee discloses an active region including a portion of the substrate defined by the isolation film and the semiconductor layer Fig 4. Park and Lee are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the active region and incorporate isolation film surrounding the active region to provide improved insulation.
Regarding claim 18, Park discloses a capping film on an upper surface of the word line, wherein an upper surface of the capping film is on a same plane as the upper surface of the active region Fig 15A-15C.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2014/0327056) in view of Hiyoshi (US Publication No.2020/0335622) and Lee et al (US Publication No. 2008/0296670) and in further view of Lee et al (US Publication No. 2018/0286987).
	Regarding claims 10 and 20, Park and Hiyoshi disclose all the limitations but silent on the specific material used for the oxide semiconductor layer. Whereas Lee discloses wherein the oxide semiconductor layer comprises indium gallium zinc oxide ¶0025-0029. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used in the active region and incorporate the material used by Lee as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Allowable Subject Matter
Claims 3-7, 13-14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the independent claim prompted the examiner to introduce new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811